          Case 5:21-cv-01549-JMG Document 18 Filed 09/03/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

WILBEN GONZALEZ                           :
              Plaintiff,                  :
                                          :
                  v.                      :                    Civil No. 5:21-cv-01549-JMG
                                          :
NEW WERNER HOLDING CO., INC., et al.,     :
                                          :
                  Defendants.             :
__________________________________________


                                  MEMORANDUM OPINION

GALLAGHER, J.                                                                    September 3, 2021

       In October 2019, Plaintiff Wilben Gonzalez allegedly fell from an extension ladder, when

the top portion “retracted and/or telescoped,” as he was climbing down, causing serious injuries.

Plaintiff thereafter initiated the present negligence and products liability action against the

alleged manufacturers and retailers of the ladder in the Philadelphia County Court of Common

Pleas. Two of the four defendants—New Werner Holding Co., Inc. and Werner Co.—then

removed the case to federal court based upon the diversity of citizenship of the parties. Presently

before the Court is plaintiff’s motion to remand this matter back to state court pursuant to 28

U.S.C. § 1446(b). He argues that the consent obtained from the non-removing defendants is

insufficient. For the reasons set forth below, the Court finds that the requisite consent was

obtained, and therefore the motion for remand is denied.
           Case 5:21-cv-01549-JMG Document 18 Filed 09/03/21 Page 2 of 4




    I.       DISCUSSION

         Beyond satisfying the jurisdictional requirements, removal will only be proper where all

defendants have consented to the filing. 1 28 U.S.C. § 1446(b)(2)(A). That provision is the center

of this dispute. The removing defendants contend that their statement that “all defendants

consent to the removal of this action” in their notice of removal satisfies this requirement; the

plaintiff insists that nothing less than written consent from the non-removing defendants is

required. ECF Nos. 7, 12.

         The Third Circuit has yet to rule on whether unanimous consent is sufficiently evidenced

by an express statement from the removing defendant’s attorney, and the circuit courts are split.

Within the Eastern District of Pennsylvania, a majority of the cases to address the issue have

taken the position that a defendant may not verify consent to removal on a co-defendant’s

behalf. 2 However, two recent decisions by Judge Schiller and Judge Kearney persuasively reason

that one defendant may, in fact, verify consent to removal for another defendant.

         In McCreesh v. City of Philadelphia, Judge Schiller began by describing the split in

authority. No. 20-3002, 2020 WL 5017609, at *2 (E.D. Pa. Aug. 25, 2020). He explained that the

Second, Seventh, and Fifth Circuits have taken the position that “a defendant may not verify

consent to removal on another co-defendant’s behalf.” Id. The rationales of these courts vary—

the Fifth Circuit is concerned about creating a “record” that would bind the non-removing

defendants; the Seventh Circuit interprets the term “join” in the statute to mean “in writing”; and


1
 When a civil action is removed solely under section 1441(a), all defendants who have been properly joined and
served must join in or consent to the removal of the action. All of the defendants in this action were properly served.
ECF No. 7-4.
2
 “The most common reasons given are that such an interpretation of the removal procedures is common in the
Circuit and flows logically from the Third Circuit’s instruction that the ‘removal statute should be strictly construed
and all doubts resolved in favor of remand . . .’” McCreesh v. City of Phila., No. 20-3002, 2020 WL 5017609, at *2
(E.D. Pa. Aug. 25, 2020) (quoting A.R. v. Norris, No. 15-1780, 2015 WL 6951872, at *2 (M.D. Pa. Nov. 10, 2015)).


                                                           2
          Case 5:21-cv-01549-JMG Document 18 Filed 09/03/21 Page 3 of 4




the Second Circuit relies on case law that suggests written consent furthers the underlying policy

of unanimity and is consistent with strictly construing the remand statute. Id. In contrast, the

Fourth, Sixth, Eighth and Ninth Circuits have held that “removal is proper where a single

defendant attests to the consent of all other defendants in its removal petition.” Id. These courts

cited to two reasons for finding that the statutory unanimity requirement was not violated when

the removing defendants “vouch for their co-defendants’ consent.” Id. The first reason is the

possibility of Rule 11 sanctions, and the second is “the ability of non-consenting co-defendants

to object to removal.” Id. Furthermore, the Eighth Circuit found that “Congress was likely

ambivalent about the form that consent must take, given that § 1446 is silent on the matter, yet

specifies other elements of the removal procedure in detail.” Id.

       Having considered these different approaches, Judge Schiller was ultimately persuaded

that “a single notice of removal stating that all defendants consent is sufficient to notify the court

of unanimity, which in turn makes it sufficient under § 1446(b)(2)(A).” Id. In particular, he

found that nothing in the statutory text “suggests individualized written consent is necessary for

removal or speaks at all to the form consent must take.” Id. Nor was he willing to interpret the

statute to mean that “only individualized written consent” sufficed. Id. For support, he pointed

out that “consent,” in the federal jurisdiction context, does “not naturally denote only express

written consent.” Id. Moreover, he noted that Congress is “clearly capable of specifying the form

consent must take when that form is important,” and agreed with the Eighth Circuit that the

relevant statute details other procedures for removal and therefore could have “defined with

equal specificity the form of or time for consent but chose not to do so.” Id. at *3. Following

McCreesh, Judge Kearney adopted Judge Schiller’s interpretation of the statutory language in

Avicolli v. BJ’s Wholesale Club, and similarly concluded that “[a]bsent controlling law to the




                                                  3
            Case 5:21-cv-01549-JMG Document 18 Filed 09/03/21 Page 4 of 4




contrary, a co-defendant need not consent to a removal in a separate filing.” No. 21-1119, 2021

WL 1088249, at *6 (E.D. Pa. Mar. 22, 2021). 3

          This Court agrees that a statement from the removing defendant that the other defendants

consent to removal is sufficient evidence of unanimity for purposes of removal. As Judge

Schiller noted, the relevant statutory language does not express the precise form that the consent

to removal must take, and Congress could have specified it but opted not to. And any concern

about defendants wrongly representing that a co-defendant consents is alleviated by the threat of

Rule 11 sanctions and the ability of the nonconsenting co-defendant to object. As such, the Court

finds that the statement by the removing defendants in this case was sufficient evidence that all

the defendants consented to the removal. 4

    II.      CONCLUSION

          For the foregoing reasons, plaintiff’s motion to remand is denied. An appropriate order

follows.

                                                       BY THE COURT:


                                                       /s/ John M. Gallagher
                                                       JOHN M. GALLAGHER
                                                       United States District Court Judge


3
  The plaintiff’s attempts to distinguish the opinions of Judge Schiller and Judge Kearney are unconvincing. First,
the fact that McCreesh was a federal question case and this is a diversity case does not meaningfully impact the
reasoning of the decision. Plaintiff suggests that written consent from each non-removing defendant is needed to
confirm that the parties are diverse. See ECF No. 14. However, as discussed elsewhere in the opinion, the statute
does not require written consent from each defendant, and the non-removing co-defendants have ability to object if
the removing defendant incorrectly asserted diversity jurisdiction. In addition, that concern is lessened here, as all
defendants share the same counsel and the non-removing defendants have averred, under oath, to their citizenship in
their respective answers. Second, the fact that the court in Avicolli separately found that two other defendants had
not been properly served and therefore need not consent does not change the court’s adoption of Judge Schiller’s
reasoning in finding that the statement that another non-removing defendant consented to removal was sufficient.
4
  Requiring written consent from all defendants is a tactic that courts use to ensure all attorneys and parties are on
the same page. However, where, such as here, the removing defendants indicate that their co-defendants consent to
removal and they are all represented by the same counsel, there is less of a concern that removing defendants are
misrepresenting the position of co-defendants.


                                                           4
